FILED
                                                          MARCH 23, 2021
                                                    In the Office of the Clerk of Court
                                                   WA State Court of Appeals, Division III




         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                            DIVISION THREE

DORIS MARIE GREEN,                           )         No. 36805-0-III
                                             )         (consolidated with
                    Appellant,               )         No. 36806-8-III)
                                             )
             v.                              )
                                             )
STATE OF WASHINGTON,                         )
                                             )
                    Respondent.              )         UNPUBLISHED OPINION
                                             )
MERIDITH EUGENE TOWN,                        )
                                             )
                    Appellant,               )
                                             )
             v.                              )
                                             )
STATE OF WASHINGTON,                         )
                                             )
                    Respondent.              )

      LAWRENCE-BERREY, J. — In this consolidated appeal, Meredith Town and Doris

Green argue the trial court erred by summarily dismissing their claims under the

“Wrongly Convicted Persons Act” (WCPA), chapter 4.100 RCW. The trial court

dismissed their claims because their complaints failed to attach documentary evidence

required under RCW 4.100.040. We affirm on an alternate ground argued below and on
No. 36805-0-III; No. 36806-8-III
Green v. State; Town v. State


appeal: Because both Town and Green had previously received compensation from

Chelan County for their wrongful convictions and imprisonments, RCW 4.100.080 bars

them from obtaining compensation under the WCPA.

                                          FACTS

       In 1994, Meredith Town pleaded guilty in Chelan County to four counts of felony

sex offenses against children. He was sentenced to 20 years of imprisonment. In 2000,

the trial court vacated and dismissed Town’s convictions based on violations of his state

and federal constitutional rights and released him from custody.

       In 1995, Doris Green was convicted in Chelan County of three counts of rape of a

child in the first degree and one count of molestation of a child in the first degree. She

was sentenced to 23.5 years of imprisonment. In 2000, the trial court vacated and

dismissed Green’s convictions based on violations of her state and federal constitutional

rights and released her from custody.

       Around 2001, Town and Green filed suit in federal district court against Chelan

County, the City of Wenatchee, and numerous other defendants alleging civil rights

violations under 42 U.S.C. § 1983. The claims were related to the wrongful convictions

detailed above. The claimants settled with the defendants in the federal lawsuit—Town

settled for $325,000, and Green settled for $162,500.


                                              2
No. 36805-0-III; No. 36806-8-III
Green v. State; Town v. State


       In 2013, the Washington Legislature passed the WCPA, with an effective

date of July 28, 2013. The WCPA allows persons wrongly convicted before its

enactment to commence an action under the statute within three years after its effective

date. RCW 4.100.090.

       Town filed his WCPA action on July 25, 2016, three days before the filing

deadline. Green filed her WCPA action on July 27, 2016, one day before the filing

deadline. Neither claimant attached documents to their complaint. Neither claimant

served the State within 90 days of filing their complaint. Rather, each served their

complaints on May 1, 2017.

       In October 2017, The State moved to dismiss both complaints, presumably under

CR 56. The motions relied on three separate arguments: (1) the WCPA bars double

recovery and each claimant had already been compensated for their wrongful convictions

and imprisonment, (2) each complaint lacked the documentary evidence required by

RCW 4.100.040(1), and (3) each complaint was time-barred. The State did not note its

motion for hearing and so it languished for some time.

       In February 2018, the claimants responded with the following arguments: (1) the

WCPA applies prospectively so it does not bar recovery where a claimant had, before its

enactment, received compensation for a wrongful conviction, (2) the complaint, verified


                                             3
No. 36805-0-III; No. 36806-8-III
Green v. State; Town v. State


by the claimant, is itself documentary evidence that complies with RCW 4.100.040(1),

and (3) responsive declarations raised a question of fact whether Town was disabled

beginning in December 2008 and whether Green was disabled beginning in June 2013—

thus tolling the period to commence their actions.

       The State ultimately noted its dismissal motion for hearing for March 13, 2019.

During argument, the claimants asked the court to take judicial notice of documents

contained in their Chelan County criminal cases but failing that, they requested a 90-day

continuance to supplement the record with those documents.

       The trial court took the matter under advisement and later issued a written ruling.

In its ruling, the court granted the State’s motion to dismiss and determined it needed to

address only one of the State’s three bases for dismissal. The court determined that the

complaints must be dismissed because they failed to attach documentary evidence as

required by RCW 4.100.040(1). In its formal dismissal orders, the court additionally

concluded the defective complaints were not actionable, and the time to file an actionable

complaint had expired on July 28, 2016.

       The claimants appealed.




                                             4
No. 36805-0-III; No. 36806-8-III
Green v. State; Town v. State


                                        ANALYSIS

       The claimants argue the trial court erred by dismissing their complaints because

they sufficiently complied with RCW 4.100.040(1) or, alternatively, the court erred by not

allowing them to amend their complaints. The trouble with their alternative argument is

neither claimant requested an opportunity to amend their complaint.

       The State responds that the trial court correctly interpreted RCW 4.100.040(1) and,

alternatively, this court can affirm on either of the two additional bases raised below. In

their reply briefs, the claimants respond to the State’s alternative arguments.

       We can affirm a trial court’s summary judgment ruling on any basis properly

presented and developed below and briefed by the parties on appeal. Braaten v.

Saberhagen Holdings, 137 Wn. App. 32, 40, 151 P.3d 1010 (2007), overruled on other

grounds by 165 Wn.2d 373, 198 P.3d 493 (2008); RAP 12.1. The clearest basis for

affirming is discussed in Larson v. State, 9 Wn. App. 2d 730, 743, 447 P.3d

168 (2019), review denied, 194 Wn.2d 1019, 455 P.3d 125 (2020), and is premised on

RCW 4.100.080(1). That subsection prevents a person who has been compensated for a

claim of wrongful conviction and imprisonment from later receiving compensation under

the WCPA.




                                              5
No. 36805-0-III; No. 36806-8-III
Green v. State; Town v. State


       Larson v. State

       In 2014, Larson and two other men filed an action against the State under the

WCPA. Id. at 732-34. At the conclusion of the 2015 bench trial, the court determined

that the plaintiffs had not met their burden of proof and entered judgment in favor of the

State. Id. at 734. The plaintiffs appealed. Id.

       While the appeal was pending, the plaintiffs filed an action in federal district court

against Spokane County and two of its law enforcement officers. Id. In that action, the

plaintiffs sought compensation under 42 U.S.C. § 1983 for their wrongful convictions and

imprisonments. Id.

       In 2016, we reversed and remanded with directions for the trial court to reconsider

the required element of actual innocence. Id. In 2017, the trial court concluded that the

plaintiffs were entitled to recover and determined the recoverable amounts. Id. at 734-35.

A few months later, the plaintiffs asked the court to enter judgment. Id. at 735. The State

opposed the motion, having recently learned that the claimants had settled their federal

claims for $2.5 million. Id. The trial court entered judgment but noted that the State

could move to vacate the judgment if it provided evidence the plaintiffs had received

compensation for their federal claims. Id. at 735-36.




                                              6
No. 36805-0-III; No. 36806-8-III
Green v. State; Town v. State


       The plaintiffs later received compensation for their federal claims and the State

filed a motion to vacate the state court judgment. Id. at 736. The trial court granted the

State’s motion, vacated the judgment, and the plaintiffs appealed. Id.

       In affirming, we quoted RCW 4.100.080(1). The most pertinent part of the

subsection reads:

       It is the intent of the legislature that the remedies and compensation
       provided under this chapter shall be exclusive to all other remedies at law
       and in equity against the state or any political subdivision of the state. As a
       requirement to making a request for relief under this chapter, the claimant
       waives any and all other remedies, causes of action, and other forms of
       relief or compensation against the state, and political subdivision of the
       state, and their officers, employees, agents, and volunteers related to the
       claimant’s wrongful conviction and imprisonment. . . . The claimant must
       execute a legal release prior to the payment of any compensation under this
       chapter. . . .

RCW 4.100.080(1) (emphasis added).

       After analyzing the various provisions of the section, we concluded: “Fairly read,

the WCPA conditions compensation on a wrongly convicted person’s ability to provide

an effective waiver and legal release of claims. The plaintiffs were unable to satisfy the

statutory conditions.” Larson, 9 Wn. App. 2d at 743. We concluded the trial court acted

properly in vacating the plaintiffs’ judgments. Id. at 745.

       Here, both claimants received compensation from Chelan County and the city of

Wenatchee in their federal district court action. As in Larson, their receipt of such

                                              7
                                                                                           l
                                                                                           t
No. 36805-0-III; No. 368 6-8-III
Green v. State; Town v. Sate                                                               f

compensation prevents th~m from providing an effective waiver and legal release of their
                          i




claims, a condition prece4ent for receiving compensation under the WCP A. Under this
                          !
                                                                                           I
                                                                                           ~·




basis, we affirm the trial 1ourt's summary dismissal.
                          I

       Affirmed.

       A majority of the ~anel has determined this opinion will not be printed in the
                          !




Washington Appellate Reports, but it will be filed for public record pursuant to
                          !




RCW 2.06.040.


                                          Lawrence-Berrey, J.                              I
WE CONCUR:




Pennell, C.J.                             Siddoway, J.                                     I


                                            8